OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of attempted rape and assessed punishment at seven years’ confinement and a $5,000 fine. The court of appeals for the first supreme judicial district affirmed the conviction. We granted appellant’s petition for discretionary review to address alleged fundamental error in the charge.
In accord with our decision in Almanza v. State, 686 S.W.2d 157 (opinion on rehearing — delivered February 27, 1985), we remand this case to the court of appeals for further proceedings consistent with our opinion in Almanza.
ONION, P.J., and W.C. DAVIS, J., dissent to the remand.